Citation Nr: 0833138	
Decision Date: 09/26/08    Archive Date: 10/02/08

DOCKET NO.  07-10 887	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Roanoke, Virginia



THE ISSUE

Whether new and material evidence has been received to reopen 
the previously denied claim of service connection for a knee 
disorder.  



ATTORNEY FOR THE BOARD

C. Bosely, Associate Counsel



INTRODUCTION

The veteran had active military service from December 1986 to 
October 1996.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2006 RO rating decision.  



FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the issue on appeal has been accomplished.  

2.  The RO denied the veteran's original claim of service 
connection for a knee disorder in a rating decision in 
January 1997; the veteran did not enter a timely appeal.  

3.  The evidence received since the January 1997 decision is 
cumulative and redundant of the evidence of record at the 
time of the prior denial, does not relate to an unestablished 
fact necessary to substantiate the claim of service 
connection for a knee condition and does not raise a 
reasonable possibility of substantiating the claim.  



CONCLUSIONS OF LAW

1.  The January 1997 RO decision denying the veteran's 
original claim of service connection for a knee disorder is 
final.  38 U.S.C.A. § 7105 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 20.302, 20.1103 (2007).  

2.  The veteran has not submitted new and material evidence 
for the purpose of reopening the previously denied claim of 
service connection for a knee condition.  38 U.S.C.A. § 5108 
(West 2002 & Supp. 2007); 38 C.F.R. § 3.156 (2007).  




REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

Initially, the Board notes that, in November 2000, the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000), was signed into law.  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 (West 2002). To 
implement the provisions of the law, VA promulgated 
regulations at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2003).  

VCAA and its implementing regulations include, upon the 
submission of a substantially complete application for 
benefits, an enhanced duty on the part of VA to notify a 
claimant of the information and evidence needed to 
substantiate a claim, as well as the duty to notify the 
claimant what evidence will be obtained by whom.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b).  

In addition, they define the obligation of VA with respect to 
its duty to assist a claimant in obtaining evidence.  38 
U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  

Considering the claims on appeal in light of the duties 
imposed by VCAA and its implementing regulations, the Board 
finds that all notification and development action needed to 
fairly adjudicate the claim on appeal has been accomplished.  

Specific to requests to reopen, the claimant must be notified 
of both the reopening criteria and the criteria for 
establishing the underlying claim.  See Kent v. Nichol son, 
20 Vet. App. 1 (2006).  

In June 2006, the RO sent the veteran a letter advising her 
that to reopen her claim would require submission of "new 
and material evidence."  The letter defined "new evidence" 
as evidence not previously submitted or considered, and 
"material evidence" as evidence bearing directly and 
substantially upon the specific matter under consideration or 
evidence relevant to the specific issue being claimed.  

The June 2006 letter also advised the veteran that her claim 
had been previously denied because treatment was received for 
the knee in service but those problems were resolved with 
treatment, and there was no evidence on VA examination of a 
current knee problem; new evidence submitted would have to 
relate to that fact.  The Board accordingly finds that the 
notice requirements of Kent are satisfied.  

The veteran was afforded ample opportunity to respond prior 
to the issuance of the rating decision in September 2006.  
Thus, he has received sufficient notice of the information 
and evidence needed to support her claim on appeal under the 
criteria of Kent, and has been afforded ample opportunity to 
submit such information and evidence.  

The Board accordingly finds that the veteran has been 
afforded opportunity to submit information or evidence before 
the file was forwarded to the Board for appellate review.  

At no point during the pendency of this appeal has the 
veteran informed the RO of the existence of any evidence-in 
addition to that noted below-that needs to be obtained prior 
to appellate review.  

The Board also notes that there is no indication whatsoever 
that any additional action is needed to comply with the duty 
to assist the veteran in connection with the claim on appeal.  

The veteran's service treatment record (STR) is on file, as 
well as records from those VA and non-VA providers identified 
by the veteran as having relevant records for consideration.  
The veteran has not contended, and review of the file does 
not show, that there are other entities having evidence that 
should be procured prior to the Board's adjudication of the 
appeal.  

The veteran has been advised of her entitlement to a hearing 
before the Rio's hearing officer and/or before the Board, but 
she has not requested such a hearing.  

In regard to medical examination, when the issue is new and 
material evidence to reopen a previously-denied VA is not 
required to provide medical examination unless the claim is 
actually reopened.  See 38 U.S.C.A. § 5103A.  The Board's 
action continues the RO's decision denying the veteran's 
petition to reopen the claim; accordingly, remand for medical 
examination is not required at this point.  

Under these circumstances, the Board finds that the veteran 
is not prejudiced by the Board proceeding, at this juncture, 
with an appellate decision on the claim herein decided.  


II.  Analysis

Previously, the RO denied service connection on the merits in 
a rating decision issued in January 1997.  The veteran was 
advised of the denial but did not appeal.  

Since the veteran did not appeal the January 1997 RO rating 
decision, that decision is final as to the evidence then of 
record, and is not subject to revision on the same factual 
basis.  See 38 U.S.C.A. § 7105; 38 C.F.R. §§ 20.302, 20.1103.  

Under pertinent legal authority, VA may reopen and review a 
claim that has been previously denied if new and material 
evidence is submitted by or on behalf of the claimant.  38 
U.S.C.A. § 5108; 38 C.F.R. § 3.156(a); see also Hodge v. 
West, 155 F.3d 1356 (Fed. Cir. 1998).  

The veteran filed the instant petition to reopen the claim of 
service connection for a knee disorder in May 2006.  

Regarding petitions to reopen filed on or after August 29, 
2001, as in this appeal, Title 38, Code of Federal 
Regulations, Section 3.156(a) defines "new" evidence as 
evidence not previously submitted to agency decision makers 
and "material" evidence as evidence that, by itself or when 
considered with previous evidence of record, relates to an 
unestablished fact necessary to substantiate the claim.  See 
66 Fed. Reg. 45,620, 45,630 (Aug. 29, 2001).  

New and material evidence can be neither cumulative nor 
redundant of the evidence of record at the time of the last 
final denial of the claim(s) sought to be reopened, and must 
raise a reasonable possibility of substantiating the claim.  
38 C.F.R. § 3.156(a).  

In determining whether new and material evidence has been 
received, VA must initially decide whether evidence 
associated with the claims file since the prior final denial 
is, in fact, new.  

As indicated by the regulation cited hereinabove, and by 
judicial case law, "new" evidence is that which was not of 
record at the time of the last final disallowance (on any 
basis) of the claim, and is not duplicative or "merely 
cumulative" of other evidence then of record.  

This analysis is undertaken by comparing the newly received 
evidence with the evidence previously of record.  After 
evidence is determined to be new, the next question is 
whether it is material.  

The provisions of 38 U.S.C.A. § 5108 require a review of all 
evidence submitted by or on behalf of a claimant since the 
last final denial on any basis to determine whether a claim 
must be reopened.  See Evans v. Brown, 9 Vet. App. 273, 282-3 
(1996).  For purposes of the "new and material" analysis, 
the credibility of the evidence is presumed.  Justus v. 
Principi, 3 Vet. App. 510, 512-513 (1992).  

Finally, "new and material evidence" can be construed as 
that which would contribute to a more complete picture of the 
circumstances surrounding the origin of a veteran's 
disability or injury, even when it would not be enough to 
convince the Board to grant the claim.  Hodge, 155 F.3d 1356.  

The evidence associated with the claims file since the 
January 1997 rating decision includes VA treatment records 
from March 2002 to February 2007.  

The Board finds that these items are "new" evidence because 
they were not before the adjudicator in January 1997.  

However, this additional medical evidence does not relate to 
an unestablished fact necessary to substantiate the claim or 
raise a reasonable possibility of substantiating the claim.  

In fact, the VA treatment records do not serve to confirm 
that the veteran currently has a knee disorder.  A March 2002 
report specifically states:  "knees: multiple films show no 
abnormality of the bones, associated joints or soft tissue 
structures."  

In addition to the medical evidence, the veteran has provided 
lay assertions that her separation medical examination from 
service was inadequate, that she currently took pain 
medication, and that as her last knee X-ray studies were five 
years old, a knee disorder might now be shown.  

As noted, for the purpose of reopening a previously-denied 
claim the veteran's statements are presumed to be true.  
However, even affording the veteran's statements due 
credibility, none of her statements relates to an 
unestablished fact necessary to substantiate the claim or to 
raise a reasonable possibility of substantiating the 
underlying claim for service connection.  Accordingly, they 
are not material.  

Under these circumstances, the Board must conclude that new 
and material evidence to reopen the claim for basic 
eligibility for VA benefits has not been received, and the 
RO's decision of January 1997 denying the original claim 
remains final.  

As the veteran has not fulfilled her threshold burden of 
submitting new and material evidence to reopen this finally-
disallowed claim, the benefit-of-the-doubt doctrine is not 
applicable.  See Annoni v. Brown, 5 Vet. App. 463, 467 
(1993).  




ORDER

Since new and material evidence to reopen the claim of 
service connection for a knee disorder not been received, the 
appeal to this extent is denied.   



____________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals




 Department of Veterans Affairs


